     DALE A. BLICKENSTAFF - #40681
 1   Attorney At Law
     7081 N. Marks Avenue, # 104
 2
     Fresno, California 93711
 3
     (559) 389-0239 Telephone
     (559) 436-0207 Facsimile
 4   Email: dabnabit74@gmail.com

 5   Attorney for Defendant,
     JIMMY EURESTI
 6

 7

 8                                UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                      )    Case No.: 1:18-CR-00239 DAD/BAM
                                                    )
12                                                  )
                             Plaintiff,                  STIPULATION AND ORDER TO
                                                    )    CONTINUE HEARING
13                                                  )
     vs.                                            )
14                                                  )    DATE:        April 13, 2020 Proposed
     JIMMY EURESTI,                                 )    TIME:        10:00 a.m.
15                                                  )    JUDGE        Honorable Dale A. Drozd
                                                    )
16                           Defendants.            )
                                                    )
17

18          It is hereby stipulated by and between McGregor Scott, United States Attorney and Laurel
19   Montoya, Assistant U.S. Attorney and Dale A. Blickenstaff, Attorney for the Defendant, that the
20   hearing date set for October 7, 2019, at 10:00 a.m. before the Honorable Dale A. Drozd be
21   continued to April 13, 2020, at 10:00 a.m.
22          Mr. Euresti currently is participating in the residential program at Delancey Street in Los
23   Angeles, California. Pretrial Services has received a report from Delancey on October 1, 2019,
24   saying Mr. Euresti is still in the program and performing well. The matter should be reviewed in
25   about six (6) months.
26   ///
27   ///
28   ///




                                                     1
 1   Dated: October 3, 2019                Respectfully submitted,
 2
                                           McGREGOR W. SCOTT
 3                                         United States Attorney
 4
                                           By /s/ Laurel Montoya
 5
                                           LAUREL MONTOYA, AUSA
 6

 7
                                           By /s/ Dale A. Blickenstaff
 8                                         DALE A BLICKENSTAFF, Attorney for Defendant,
                                            JIMMY EURESTI
 9

10

11                                                ORDER

12
            The Court has reviewed and considered the stipulation of the parties to continue the
13
     sentencing hearing in this case. Good Cause appearing, the hearing as to Jimmy Euresti, currently
14
     set for October 7, 2019, is continued to April 13, 2020, at 10:00 a.m.
15

16          IT IS SO ORDERED.
17
                           Dated:     October 3, 2019
18                                                        UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28




                                                      2
